In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00113-CR
        ______________________________


         GARY DALE POTTER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




          On Appeal from the County Court
               Lamar County, Texas
              Trial Court No. 57477




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Gary Dale Potter, appellant, has filed with the county clerk a notice that he no longer

wishes to pursue his appeal. The clerk has forwarded that notice to us. Therefore, we dismiss

the appeal. See TEX. R. APP. P. 42.2(a).


                                           Jack Carter
                                           Justice

Date Submitted:       July 19, 2011
Date Decided:         July 20, 2011

Do Not Publish




                                              2